Exhibit 10.11

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
November 26, 2018 by and between Cerevel Therapeutics, LLC (the “Company”) and
Ramiro Sanchez (the “Executive”).

WHEREAS, the Executive possesses certain experience and expertise that qualifies
him to provide the direction and leadership required by the Company; and

WHEREAS, the Company desires to employ the Executive as Chief Medical Officer of
the Company and the Executive wishes to accept such employment;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
intending to be legally bound hereby, the Company and the Executive agree as
follows:

1. Position and Duties.

(a) Effective as of January 14, 2019 (the “Effective Date”), the Executive will
be employed by the Company, on a full-time basis, as its Chief Medical Officer,
reporting initially to the Company’s Executive Chairman and thereafter to either
the Company’s Chief Executive Officer or Head of Research and Development. The
Executive will be a member of the Company’s Executive Committee. The Executive
shall be based at the Company’s offices in the greater Boston area. In addition,
the Executive may be asked from time to time to serve as a director or officer
of one or more of the Company’s Affiliates, without further compensation.

(b) The Executive agrees to perform the duties of his position and such other
duties as may reasonably be assigned to the Executive from time to time. The
Executive also agrees that, while employed by the Company, he will devote his
full business time and his best efforts, business judgment, skill and knowledge
exclusively to the advancement of the business interests of the Company and its
Affiliates and to the discharge of his duties and responsibilities for them. The
Executive shall not engage in any other business activity or serve in any
industry, trade, professional, governmental or academic position during his
employment, except as may be expressly approved in advance by the Board of
Directors of Cerevel Therapeutics, Inc. (“Parent”) (or such other board of
directors or managers as may be designated as the operative governing entity of
the Company, the “Board”) in writing; provided, however, that the Executive may
participate in the activities set forth on Exhibit A hereto and may without
advance consent participate in charitable activities and engage in personal
investment activities, in each case to the extent such activities, individually
or in the aggregate, do not materially interfere with the performance of the
Executive’s duties under this Agreement, create a conflict of interest or
violate any provision of Section 3 of this Agreement.

(c) The Executive agrees that, while employed by the Company, he will comply
with all written Company policies, practices and procedures and all written
codes of ethics or business conduct applicable to his position, as in effect
from time to time.

 



--------------------------------------------------------------------------------

2. Compensation and Benefits. During the Executive’s employment hereunder, as
compensation for all services performed by the Executive for the Company and its
Affiliates, the Company will provide the Executive the following compensation
and benefits:

(a) Base Salary. The Company will pay the Executive a base salary at the rate of
$465,000 per year, payable in accordance with the regular payroll practices of
the Company and subject to increase from time to time by the Board in its
discretion (as increased, from time to time, the “Base Salary”).

(b) Bonus Compensation. For each fiscal year completed during the Executive’s
employment under this Agreement, the Executive will be eligible to earn an
annual bonus (each, an “Annual Bonus”). The Executive’s target bonus will be 40%
of the Base Salary (the “Target Bonus”), prorated for a partial initial year of
employment, with the actual amount of any such Annual Bonus to be determined by
the Board in its discretion, based on the Executive’s performance and the
Company’s performance against goals established by the Board in its discretion
after consultation with the Chief Executive Officer of the Company, who shall
consult with the Executive prior to such consultation with the Board. Except as
provided in Section 5, in order to receive any Annual Bonus hereunder, the
Executive must be employed through the last day of the year to which such Annual
Bonus relates. Any Annual Bonus will be paid in the calendar year immediately
following the conclusion of the fiscal year to which such Annual Bonus relates.

(c) Equity. The Executive will be eligible to receive a grant of stock options
(the “Options”) to purchase common stock of Parent. The Options shall be granted
within thirty (30) days following the Effective Date and pursuant to an equity
incentive plan and individual option award agreement in the form attached hereto
(the “Award”).

(d) Participation in Employee Benefit Plans. The Executive will be entitled to
participate in all employee benefit plans from time to time in effect for senior
employees of comparable status of the Company generally, except to the extent
such plans are duplicative of benefits otherwise provided to the Executive under
this Agreement (e.g., a severance pay plan). The Executive’s participation will
be subject to the terms of the applicable plan documents and generally
applicable Company policies, as the same may be in effect from time to time, and
any other restrictions or limitations imposed by law. Until such time as the
Company has established group medical, dental, vision, life or disability
insurance plans, as applicable, the Company will reimburse the Executive for
(i) with respect to continuing his participation and that of his eligible
dependents in the group medical, dental and vision insurance plans of his former
employer through the federal law known as “COBRA”, the monthly premium costs for
participation in such plans less the monthly amount paid by the Executive for
participation in such plans as of the time he terminates employment with his
former employer and (ii) the monthly premium costs of continuing his
participation in the life and disability insurance plans offered by his former
employer (or converting such coverage to an individual policy) less the monthly
amount paid by the Executive for participation in such plans as of the time he
terminates his employment with his former employer, plus an amount equal to
(A) all federal, state, and local income taxes payable by the Executive with
respect to such reimbursements (the “Insurance Reimbursement Taxes”), plus (B)
all federal, state and local income taxes payable by the Executive with respect
to the reimbursement for Insurance Reimbursement Taxes.

 

- 2 -



--------------------------------------------------------------------------------

(e) Vacations. The Executive will be entitled to earn vacation days in
accordance with the policies of the Company as in effect for senior employees of
comparable status, as in effect from time to time. Vacation may be taken at such
times and intervals as the Executive shall determine, subject to the business
needs of the Company.

(f) Business Expenses. The Company will pay or reimburse the Executive for all
reasonable business expenses incurred or paid by the Executive in the
performance of his duties and responsibilities for the Company (including
(A) business-class fares for flights of longer than three (3) hours and
first-class hotel accommodations, until such time as the Company may establish
an executive travel policy, and (B) annual professional memberships and
subscriptions as are now currently in effect, until such time as the Company may
obtain such memberships and subscriptions for use by the Executive), subject to
Company policy (including its executive travel policy) as in effect from time to
time and to such reasonable substantiation and documentation as may be specified
by the Company from time to time. The Executive’s right to payment or
reimbursement hereunder or under Section 3(g) below shall be subject to the
following additional rules: (i) the amount of expenses eligible for payment or
reimbursement during any calendar year shall not affect the expenses eligible
for payment or reimbursement in any other calendar year, (ii) payment or
reimbursement shall be made not later than December 31 of the calendar year
following the calendar year in which the expense or payment was incurred and
(iii) the right to payment or reimbursement shall not be subject to liquidation
or exchange for any other benefit.

(g) Signing Bonus. The Executive shall be eligible to receive a one-time cash
signing bonus in the amount of $400,000 (the “Signing Bonus”). The Signing Bonus
will be payable by the Company within thirty (30) days following the Effective
Date. In the event the Executive terminates his employment hereunder without
Good Reason or the Executive’s employment is terminated by the Company for Cause
on or before the twenty-four (24)-month anniversary of the Effective Date, the
Executive shall repay to the Company fifty percent (50%) of the Signing Bonus.
Any repayment shall occur within thirty (30) days following the date of
termination.

(h) Relocation Expenses. The Executive agrees to relocate to the greater Boston,
MA area. The Company will reimburse the Executive up to a maximum amount of
$130,000 (grossed up for any taxes imposed on the amounts reimbursed) (the
“Reimbursement”), for the following relocation expenses: (i) reasonable and
actual relocation expenses (i.e., the costs of moving household and other
personal goods) incurred in connection with the Executive’s relocation to the
greater Boston, MA area, (ii) reasonable and actual closing costs incurred with
respect to the purchase and/or sale of real property in connection with the
Executive’s relocation to the greater Boston, MA area and (iii) reasonable and
actual expenses incurred in connection with any relocation search visits to the
greater Boston, MA area, subject in each case to such reasonable substantiation
and documentation as may be specified by the Company from time to time. All
relocation expenses described in this Section shall be reimbursed as soon as
reasonably practical following receipt by the Company of the required
substantiation and documentation, in accordance with the Company’s reimbursement
policies in effect at the time. In the event the Executive terminates his
employment hereunder without Good Reason or the Executive’s employment is
terminated by the Company for Cause on or before the twenty-four (24)-month
anniversary of the Effective Date, the Executive shall repay to the Company
fifty percent (50%) of any Reimbursement.

 

- 3 -



--------------------------------------------------------------------------------

(i) Co-Investment. To the extent the Company establishes a program allowing
senior employees of comparable status to the Executive (“Senior Employees”) to
purchase common stock of Parent, the Executive will be eligible to participate
in such program.

(j) Tag-Along Rights. In the event Parent offers tag-along rights on sales by
any Lead Investor (as defined in the Stockholders Agreement by and among Parent
and the stockholders party thereto, dated September 24, 2018, as it may be
amended from time to time) to Senior Employees with respect to their shares of
common stock of Parent, the Executive will also be eligible for such rights on
the same terms as applicable to other Senior Employees.

3. Confidential Information and Restricted Activities.

(a) Confidential Information. During the course of the Executive’s employment
with the Company, the Executive will learn of Confidential Information, and will
develop Confidential Information on behalf of the Company and its Affiliates.
The Executive agrees that he will not use or disclose to any Person (except as
required by applicable law or for the proper performance of his regular duties
and responsibilities for the Company) any Confidential Information obtained by
the Executive incident to his employment or any other association with the
Company or any of its Affiliates. The Executive agrees that this restriction
will continue to apply after his employment terminates, regardless of the reason
for such termination. For the avoidance of doubt, (i) nothing contained in this
Agreement limits, restricts or in any other way affects the Executive’s
communicating with any governmental agency or entity, or communicating with any
official or staff person of a governmental agency or entity, concerning matters
relevant to such governmental agency or entity and (ii) the Executive will not
be held criminally or civilly liable under any federal or state trade secret law
for disclosing a trade secret (y) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, solely
for the purpose of reporting or investigating a suspected violation of law, or
(z) in a complaint or other document filed under seal in a lawsuit or other
proceeding; provided, however, that notwithstanding this immunity from
liability, the Executive may be held liable if he unlawfully accesses trade
secrets by unauthorized means. The foregoing shall not restrict Executive’s use
of, during and after the term of his employment, the general ideas, know-how and
techniques retained in his unaided memory and not intentionally memorized and
not otherwise involving any Confidential Information.

(b) Protection of Documents. All documents, records and files, in any media of
whatever kind and description, relating to the business, present or otherwise,
of the Company or any of its Affiliates, and any copies, in whole or in part,
thereof (the “Documents”), whether or not prepared by the Executive, shall be
the sole and exclusive property of the Company. The Executive agrees to
safeguard all Documents and to surrender to the Company, at the time his
employment terminates or at such earlier time or times as the Board or its
designee may specify, all Documents then in his possession or control. The
Executive also agrees to disclose to the

 

- 4 -



--------------------------------------------------------------------------------

Company, at the time his employment terminates or at such earlier time or times
as the Board or its designee may specify, all passwords necessary or desirable
to obtain access to, or that would assist in obtaining access to, any
information which the Executive has password-protected on any computer
equipment, network or system of the Company or any of its Affiliates.

(c) Assignment of Rights to Intellectual Property. The Executive shall promptly
and fully disclose all Intellectual Property to the Company. The Executive
hereby assigns and agrees to assign to the Company (or as otherwise directed by
the Company) his full right, title and interest in and to all Intellectual
Property. The Executive agrees to execute any and all applications for domestic
and foreign patents, copyrights or other proprietary rights and to do such other
acts (including without limitation the execution and delivery of instruments of
further assurance or confirmation) requested by the Company to assign the
Intellectual Property to the Company (or as otherwise directed by the Company)
and to permit the Company to enforce any patents, copyrights or other
proprietary rights to the Intellectual Property. The Company will compensate the
Executive at an hourly rate calculated based on his final Base Salary for time
spent in complying with these obligations at the request of the Company
following the termination of the Executive’s employment. All copyrightable
Intellectual Property that the Executive creates during his employment shall be
considered ‘“work made for hire” and shall, upon creation, be owned exclusively
by the Company.

(d) Restricted Activities. In consideration of and as a condition of Executive’s
employment by the Company, and of the compensation and other benefits to be
provided to Executive hereunder, and in recognition of the fact that, as an
executive of the Company, Executive will have access to the Company’s
Confidential Information, including trade secrets and in exchange for other good
and valuable consideration, including without limitation the Annual Bonus
opportunity, the Option, the Signing Bonus, the Reimbursement and the Severance
Payments provided herein, the Executive agrees that the following restrictions
on his activities during his employment are necessary to protect the goodwill,
Confidential Information, trade secrets and other legitimate interests of the
Company and its Affiliates:

(i) While the Executive is employed by the Company and during the twelve
(12)-month period immediately following termination of his employment for any
reason except termination due to layoff or termination by the Company without
Cause (in the aggregate, the “Non-Competition Period”), the Executive will not,
directly or indirectly, whether as owner, partner, investor, consultant, agent,
employee, co-venturer or otherwise, engage in or compete with, or undertake any
planning to engage in or compete with any small molecule programs directed at
drugging the following targets with the specified pharmacological approaches:
(a) Dopamine D1 receptor agonists, (b) GABA alpha2/alpha3 selective PAMs,
(c) Muscarinic M4 receptor PAMs or full orthosteric agonists, (d) Dopamine D3
antagonists, (e) Kappa opiate receptor antagonist, (f) LRRK2 enzyme inhibitors,
(g) PDE4 enzyme inhibitors, (h) GBA enzyme activators, and/or (i) APOE3
modulators, or any other program conducted or in active and definitive planning
to be conducted by the Company or any of its Affiliates at any time during the
Executive’s employment with the Company or, with respect to the portion of the
Non-Competition Period that follows termination of the Executive’s employment,
at the time of such termination (each, a “Competing Program”), in any case
involving any of the services that the Executive provided to the Company or any
of its Affiliates in connection with a Competing Program at any

 

- 5 -



--------------------------------------------------------------------------------

time during the Executive’s employment with the Company or, with respect to the
portion of the Non-Competition Period that follows the termination of the
Executive’s employment, during the last two (2) years of the Executive’s
employment with the Company (collectively, the “Competitive Activities”), in any
geographic area where the Company or any of its Affiliates conducts or is
actively planning to conduct business any time during the Executive’s employment
with the Company or, with respect to the portion of the Non-Competition Period
that follows termination of the Executive’s employment, in any geographic area
in which the Executive at any time within the last two (2) years of the
Executive’s employment with the Company provided services or had a material
presence or influence in each case in connection with a Competing Program,
Nothing herein shall restrict Executive from being an owner, partner, investor,
consultant, agent or employee of a company engaged in Competitive Activities,
provided that Executive is not engaged in Competitive Activities on behalf of
such company and does not advise or participate in the governance or oversight
of such company’s Competitive Activities. Notwithstanding the foregoing, the
Executive shall not be restricted in any manner from (i) providing services to,
or having an ownership interest in, any alternative investment vehicle that
invests in publicly-traded pharmaceutical companies or privately-owned
pharmaceutical companies, so long as the Executive (a) has no responsibility for
investment decisions related to or the operations of any Person that engages in
or competes with any Competing Program and (b) does not provide services to any
such Person or (ii) holding 3% or less of the outstanding securities of any
publicly-traded company.

(ii) While the Executive is employed by the Company and during the twenty-four
(24)-month period immediately following termination of his employment for any
reason (in the aggregate, the “Non-Solicitation Period”), the Executive will
not, directly or indirectly, solicit or encourage, or otherwise take any action
that causes or is reasonably likely to cause, any customer, vendor, supplier or
other business partner of the Company or any of its Affiliates to terminate or
diminish his, her or its relationship with any of them; provided, however, that
this restriction shall apply following termination of the Executive’s employment
(y) only with respect to those Persons who are or have been a business partner
of the Company or any of its Affiliates at any time within the twelve (12)-month
period immediately prior to the Executive’s termination of employment or whose
business has been solicited on behalf of the Company or any of its Affiliates by
any of their officers, employees or agents within such twelve (12)-month period,
other than by form letter, blanket mailing or published advertisement, and
(z) only if the Executive has performed work for such Person during his
employment with the Company or any of its Affiliates or been introduced to, or
otherwise had contact with, such Person as a result of his employment or other
associations with the Company or one of its Affiliates or has had access to
Confidential Information which would assist in his solicitation of such Person.

(iii) During the Non-Solicitation Period, the Executive will not, directly or
indirectly, (a) hire or engage, or solicit for hiring or engagement, any
employee of the Company or any of its Affiliates or seek to persuade any such
employee to discontinue employment or (b) solicit or encourage any independent
contractor providing services to the Company or any of its Affiliates to
terminate or diminish his, her or its relationship with any of them. For the
purposes of this Section 3(d)(iii), an “employee” or an “independent contractor”
of the Company or any of its Affiliates is any Person who was such at any time
during the Executive’s employment or, with respect to the portion of the
Non-Solicitation Period that follows the termination of his employment, during
twelve (12)-month period immediately preceding the Executive’s termination of
employment.

 

- 6 -



--------------------------------------------------------------------------------

(e) In signing this Agreement, the Executive gives the Company assurance that
the Executive has carefully read and considered all the terms and conditions of
this Agreement, including the restraints imposed on the Executive under this
Section 3. The Executive agrees without reservation that these restraints are
necessary for the reasonable and proper protection of the Company and its
Affiliates, and that each and every one of the restraints is reasonable in
respect to subject matter, length of time and geographic area. The Executive
further agrees that, were the Executive to breach any of the covenants contained
in this Section 3, the damage to the Company and its Affiliates would be
irreparable. The Executive therefore agrees that the Company, in addition and
not in the alternative to any other remedies available to it, shall be entitled
to preliminary and permanent injunctive relief against any breach or threatened
breach by the Executive of any such covenants, without having to post bond. In
any action with respect to the enforcement of the covenants contained in this
Section 3, the prevailing party shall be entitled to an award of its reasonable
attorney’s fees incurred in connection with such action. The Executive further
agrees that the Non-Solicitation Period shall be tolled, and shall not run,
during the period of any breach by the Executive of any of the covenants
contained in Sections 3(d)(ii) and 3(d)(iii). The Executive and the Company
further agree that, in the event that any provision of this Section 3 is
determined by any court of competent jurisdiction to be unenforceable by reason
of its being extended over too great a time, too large a geographic area or too
great a range of activities, that provision shall be deemed to be modified to
permit its enforcement to the maximum extent permitted by law. It is also agreed
that each of the Company’s Affiliates shall have the right to enforce all of the
Executive’s obligations to that Affiliate under this Agreement, including
without limitation pursuant to this Section 3. No claimed breach of this
Agreement or other violation of law attributed to the Company or any of its
Affiliates, or change in the nature or scope of the Executive’s employment or
other relationship with the Company or any of its Affiliates, shall operate to
excuse the Executive from the performance of his obligations under this
Section 3.

4. Termination of Employment. The Executive’s employment under this Agreement
shall continue until terminated pursuant to this Section 4.

(a) By the Company For Cause. The Board may terminate the Executive’s employment
for Cause upon notice to the Executive setting forth in reasonable detail the
nature of the Cause, provided that the Executive has an opportunity, with the
benefit of legal counsel, to be heard by the Board (which opportunity may occur
by telephone or videoconference). For purposes of this Agreement, “Cause” shall
mean the occurrence of any of the following: (i) the Executive’s failure to
comply with a material directive of the Company’s Chief Executive Officer or the
Board, or gross negligence in the performance of the Executive’s duties and
responsibilities to the Company or any of its Affiliates; (ii) the Executive’s
material breach of this Agreement or any other written agreement between the
Executive and the Company or any of its Affiliates; (iii) the Executive’s
indictment for, or plea of nolo contendere to, a felony or other crime involving
moral turpitude that causes or could reasonably be expected to cause material
harm to the business interests or reputation of the Company or any of its
Affiliates; (iv) fraud, theft, embezzlement or other intentional misconduct by
the Executive that is or could reasonably be expected to be materially harmful
to the business interests or reputation of the Company or any of its Affiliates;

 

- 7 -



--------------------------------------------------------------------------------

and/or, solely for purposes of Section 3(d)(i) of this Agreement (and not the
Award or any other agreement to which the Executive is a party), (v) (A) the
Executive’s performance (or nonperformance) of his duties and responsibilities
to the Company or any of its Affiliates in a manner deemed by the Company to be
in any way unsatisfactory, (B) the Executive’s breach of this Agreement or any
other agreement between the Executive and the Company or any of its Affiliates,
or (C) the Executive’s violation of or disregard for any rule or procedure or
policy of the Company or any of its Affiliates, or any other reasonable basis
for Company dissatisfaction with the Executive, including for reasons such as
lack of capacity or diligence, failure to conform to usual standards of conduct,
or other culpable or inappropriate behavior; provided, however, Cause shall not
exist hereunder, in the case of (i) or (ii) above, unless the Company has
provided the Executive with written notice of the event(s) alleged to constitute
Cause thereunder and, if such event(s) are susceptible to cure, a 10 day period
to cure following the receipt of such notice in which the Executive has failed
to cure such event(s).

(b) By the Company Without Cause. The Company may terminate the Executive’s
employment at any time other than for Cause upon ten (10) days’ notice to the
Executive (during which period (or any portion thereof) the Executive may be
placed on paid administrative leave).

(c) By the Executive for Good Reason. The Executive may termination his
employment for Good Reason. For purposes of this Agreement, “Good Reason” shall
mean, without Executive’s consent, (i) any diminution in the Base Salary or
Target Bonus, unless applied across-the-board to all similarly-situated
executives of the Company and not more than 5%, (ii) any material diminution in
the Executive’s titles, authorities, duties, or responsibility, (iii) a
permanent reassignment of the Executive’s primary office to a location more than
35 miles from the Company’s offices in Massachusetts, or (iv) a material breach
by the Company of this Agreement or any material breach by the Company or any of
its Affiliates of any other written agreement with the Executive; provided,
however, Good Reason shall not exist hereunder, unless the Executive has
provided the Company with written notice of the event(s) alleged to constitute
Good Reason within 30 days of the initial occurrence of such event(s), and the
Company has failed to cure such event(s) within 30 days following its receipt of
such notice. The Executive may terminate his employment for Good Reason at any
time within the 30 day period after the 30 day cure period has expired.

(d) By the Executive without Good Reason. The Executive may terminate his
employment at any time upon sixty (60) days’ notice to the Company. The Board
may elect to waive such notice period or any portion thereof if the Executive
consents to the wavier of such notice period in writing or without his written
consent if the Company pays the Executive his Base Salary for the period so
waived.

(e) Death and Disability. The Executive’s employment hereunder shall
automatically terminate in the event of the Executive’s death during employment.
The Company may terminate the Executive’s employment, upon notice to the
Executive, in the event that the Executive becomes disabled during his
employment hereunder through any illness, injury, accident or condition of
either a physical or psychological nature and, as a result, is unable to perform
substantially all of his duties and responsibilities hereunder (notwithstanding
the provision of any reasonable accommodation) for a period of ninety
(90) consecutive days or one hundred and

 

- 8 -



--------------------------------------------------------------------------------

twenty (120) days (whether or not consecutive) during any period of three
hundred sixty-five (365) consecutive days. If any question shall arise as to
whether the Executive is disabled to the extent that he is unable to perform
substantially all of his duties and responsibilities for the Company and its
Affiliates, the Executive shall, at the Company’s request, submit to a medical
examination by a physician selected by the Company to whom the Executive or the
Executive’s guardian, if any, has no reasonable objection to determine whether
the Executive is so disabled, and such determination shall for purposes of this
Agreement be conclusive of the issue. If such a question arises and the
Executive fails to submit to the requested medical examination, the Company’s
good faith, reasonable determination of the issue shall be binding on the
Executive.

5. Other Matters Related to Termination.

(a) Final Compensation. In the event of termination of the Executive’s
employment with the Company, howsoever occurring, the Company shall pay the
Executive (i) the Base Salary for the final payroll period of his employment,
through the date his employment terminates; (ii) any bonus in respect of a prior
year which has not yet been paid, payable at such time when such bonus would
otherwise have been paid; (iii) compensation at the rate of the Base Salary for
any vacation time earned but not used as of the date his employment terminates;
and (iv) reimbursement, in accordance with Section 2(f) hereof, for business
expenses incurred by the Executive but not yet paid to the Executive as of the
date his employment terminates, provided that the Executive submits all expenses
and supporting documentation required within sixty (60) days of the date his
employment terminates, and provided further that such expenses are reimbursable
under Company policies then in effect (all of the foregoing, “Final
Compensation”). Except as otherwise provided in Sections 5(a)(ii) and 5(a)(iii),
Final Compensation will be paid to the Executive within thirty (30) days
following the date of termination or such shorter period required by law.

(b) Severance Payments. In the event of any termination of the Executive’s
employment pursuant to Sections 4(a)(v) (and, for the avoidance of doubt, for
reasons that would not constitute Cause pursuant to Section 4(a)(i)-(iv)), 4(b)
or 4(c) above, the Company will pay the Executive, in addition to Final
Compensation, the following (the “Severance Benefits”:

(i) the Base Salary for a period of twelve (12) months following the date of
termination (such period, the “Severance Period”);

(ii) an amount equal to the Target Bonus ((i) and (ii) being collectively the
“Severance Payments”);

(iii) the Target Bonus for the year of termination, prorated for the number of
days during the year in which the Executive’s employment terminates that the
Executive was employed by the Company (based upon a 365 day year);

(iv) in the event the Executive timely elects to continue the Executive’s
coverage and, if applicable, that of the Executive’s eligible dependents in the
Company’s group health plans under the federal law known as “COBRA” or similar
state law (together, “COBRA”), the Company shall pay the Executive a monthly
amount equal to the portion of the monthly health premiums paid by the Company
on the behalf of active employees and, if applicable, their eligible dependents
until the earlier of (A) the conclusion of the Severance Period and (B) the date
that the Executive and, if applicable, the Executive’s eligible dependents cease
to be eligible for such COBRA coverage under applicable law or plan terms (the
“Health Continuation Benefits”); and

 

- 9 -



--------------------------------------------------------------------------------

(v) the Signing Bonus, to the extent not paid prior to the date the Executive’s
employment terminates.

(c) Conditions To And Timing Of Severance Payments. Any obligation of (i) the
Company to provide the Executive the Severance Benefits and/or (ii) Parent to
provide the accelerated vesting of Options described in Paragraph 2 of Schedule
A of the Award is, in each case, conditioned on his signing and returning,
without revoking, to the Company a timely and effective separation agreement
containing a general release of claims and other customary terms, including
post-employment restrictive covenants substantially similar to those found in
this Agreement, in the form provided to the Executive by the Company at the time
that the Executive’s employment terminates (the “Separation Agreement”). The
Separation Agreement must become effective, if at all, by the sixtieth (60th)
calendar day following the date the Executive’s employment terminates. Any
Severance Payments and Health Continuation Benefits to which the Executive is
entitled will be payable in the form of salary continuation in accordance with
the normal payroll practices of the Company. The first such payment, together
with the pro-rated Target Bonus described under Section 5(b)(iii) above and the
Signing Bonus (to the extent not paid prior to the date the Executive’s
employment terminates), will be made on the Company’s next regular payday
following the expiration of sixty (60) calendar days from the date that the
Executive’s employment terminates, but will be retroactive to the day following
such date of termination. Notwithstanding the foregoing, in the event that the
Company’s payment of the Health Continuation Benefits would subject the Company
to any tax or penalty under Section 105(h) of the Internal Revenue Code, as
amended (the “Code”), the Patient Protection and Affordable Care Act, as
amended, any regulations or guidance issued thereunder, or any other applicable
law, in each case, as determined by the Company, the Executive and the Company
shall work together in good faith to restructure such benefit.

(d) Benefits Termination. Except for any right the Executive may have under
COBRA or other applicable law to continue participation in the Company’s group
health and dental plans at his cost and except as expressly provided in
Section 5(b)(ii) of this Agreement, the Executive’s participation in all
employee benefit plans shall terminate in accordance with the terms of the
applicable benefit plans based on the date of termination of his employment,
without regard to any continuation of the Base Salary or other payment to the
Executive following termination of his employment, and the Executive shall not
be eligible to earn vacation or other paid time off following the termination of
his employment.

(e) Survival. Provisions of this Agreement shall survive any termination of
employment if so provided in this Agreement or if necessary or desirable to
accomplish the purposes of other surviving provisions, including without
limitation the Executive’s obligations under Section 3 of this Agreement. The
obligation of the Company to make payments to the Executive under Section 5(b),
and the Executive’s right to retain the same, are expressly conditioned upon his
continued full performance of his obligations under Section 3 of this Agreement.
If the Company fails, following written notice to the Company by the Executive
and a 10-day period to cure, to make any payment that is indisputably due to the
Executive under

 

- 10 -



--------------------------------------------------------------------------------

Section 5(b), the Non-Competition Period will, notwithstanding the provisions of
Section 3(d)(i), end at the conclusion of the cure period. Upon termination by
either the Executive or the Company, all rights, duties and obligations of the
Executive and the Company to each other shall cease, except as otherwise
expressly provided in this Agreement.

6. Timing of Payments and Section 409A.

(a) Notwithstanding anything to the contrary in this Agreement, if at the time
the Executive’s employment terminates, the Executive is a “specified employee,”
as defined below, any and all amounts payable under this Agreement on account of
such separation from service that would (but for this provision) be payable
within six (6) months following the date of termination, shall instead be paid
on the next business day following the expiration of such six (6)- month period
or, if earlier, upon the Executive’s death; except (A) to the extent of amounts
that do not constitute a deferral of compensation within the meaning of Treasury
regulation Section 1,409A-l(b) (including without limitation by reason of the
safe harbor set forth in Section 1.409A-l(b)(9)(iii), as determined by the
Company in its reasonable good faith discretion); (B) benefits which qualify as
excepted welfare benefits pursuant to Treasury regulation Section 1.409A-1
(a)(5); or (C) other amounts or benefits that are not subject to the
requirements of Section 409A of the Code, as amended (“Section 409A”).

(b) For purposes of this Agreement, all references to “termination of
employment” and correlative phrases shall be construed to require a “separation
from service” (as defined in Section 1.409A-l(h) of the Treasury regulations
after giving effect to the presumptions contained therein), and the term
“specified employee” means an individual determined by the Company to be a
specified employee under Treasury regulation Section 1.409A-l(i).

(c) Each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
is to be treated as a right to a series of separate payments.

(d) In no event shall the Company have any liability relating to the failure or
alleged failure of any payment or benefit under this Agreement to comply with,
or be exempt from, the requirements of Section 409A.

7. Definitions. For purposes of this Agreement, the following definitions apply:

“Affiliates” means all persons and entities directly or indirectly controlling,
controlled by or under common control with the Company, where control may be by
management authority, equity interest or otherwise; provided, however, that
Affiliates does not include any portfolio company of any investment fund
associated with Bain Capital Private Equity, L.P. other than the Company and its
direct and indirect parents and subsidiaries.

“Confidential Information” means any and all information of the Company and its
Affiliates that is not generally available to the public. Confidential
Information also includes any information received by the Company or any of its
Affiliates from any Person with any understanding, express or implied, that it
will not be disclosed. Confidential Information does not

 

- 11 -



--------------------------------------------------------------------------------

include information that (i) is generally known to the industry in which the
Company operates or the public, other than as a result of Executive’s breach of
this Agreement or any other agreement between the Executive and the Company or
any of its Affiliates, (ii) is made legitimately available to the Executive by a
third party without breach of any confidential obligation of which Executive has
knowledge, (iii) is generally applicable business or industry know-how or acumen
of the Executive which does not embody and is not predicated upon Confidential
Information; or (iv) enters the public domain, other than through the
Executive’s breach of his obligations under this Agreement or any other
agreement between the Executive and the Company or any of its Affiliates.

“Intellectual Property” means inventions, discoveries, developments, methods,
processes, compositions, works, concepts and ideas (whether or not patentable or
copyrightable or constituting trade secrets) conceived, made, created, developed
or reduced to practice by the Executive (whether alone or with others, whether
or not during normal business hours or on or off Company premises) during the
Executive’s employment that relate either to the business of the Company or any
of its Affiliates or to any prospective activity of the Company or any of its
Affiliates or that result from any work performed by the Executive for the
Company or any of its Affiliates or that make use of Confidential Information or
any of the equipment or facilities of the Company or any of its Affiliates. For
the avoidance of doubt, Intellectual Property does not include the prior
inventions set forth on Schedule B hereto; provided, however that the Executive
agrees that he will not incorporate such prior inventions into any product,
operation, process or service of the Company or any of its Affiliates.

“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust or any other entity or
organization, other than the Company or any of its Affiliates.

8. Conflicting Agreements. The Executive hereby represents and warrants that his
signing of this Agreement and the performance of his obligations under it will
not breach or be in conflict with any other agreement to which the Executive are
a party or are bound, and that the Executive is not now subject to any covenants
against competition or similar covenants or any court order that could affect
the performance of his obligations under this Agreement. The Executive agrees
that the Executive will not disclose to or use on behalf of the Company any
confidential or proprietary information of a third party without that party’s
consent.

9. Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company to
the extent required by applicable law.

10. Assignment. Neither the Executive nor the Company may make any assignment of
this Agreement or any interest in it, by operation of law or otherwise, without
the prior written consent of the other; provided, however, the Company may
assign its rights and obligations under this Agreement without the Executive’s
consent to one of its Affiliates or to any Person with whom the Company shall
hereafter effect a reorganization, consolidate or merge, or to whom the Company
shall hereafter transfer all or substantially all of its properties or assets.
This Agreement shall inure to the benefit of and be binding upon the Executive
and the Company, and each of their respective successors, executors,
administrators, heirs and permitted assigns.

 

12



--------------------------------------------------------------------------------

11. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

12. Miscellaneous. This Agreement sets forth the entire agreement between the
Executive and the Company, and replaces all prior and contemporaneous
communications, agreements and understandings, written or oral, with respect to
the terms and conditions of the Executive’s employment. This Agreement may not
be modified or amended, and no breach shall be deemed to be waived, unless
agreed to in writing by the Executive and an expressly authorized representative
of the Board. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement. This Agreement may be executed in two or more counterparts, each
of which shall be an original and all of which together shall constitute one and
the same instrument. This is a Massachusetts contract and shall be governed and
construed in accordance with the laws of the Commonwealth of Massachusetts,
without regard to any conflict of laws principles that would result in the
application of the laws of any other jurisdiction.

13. Legal Fees. The Executive shall be entitled to payment or reimbursement of
reasonable legal fees in an amount not to exceed $25,000 in connection with the
review, negotiation, preparation of this Agreement or the Non-Statutory Stock
Option Agreement between the Executive and Parent.

14. Indemnification. During the term of this Agreement and thereafter, the
Company agrees to indemnify and hold the Executive harmless, to the maximum
extent permitted by Delaware law, against any and all damages, costs,
liabilities, losses and expenses (including reasonable attorneys’ fees) as a
result of any claim or proceeding, or threatened claim or proceeding, whether
civil, criminal, administrative, investigative and whether formal or informal,
including appeals, against the Executive that arises out of or relates to his
service as an officer, director or employee, as the case may be, of the Company,
or his service in any such capacity or similar capacity for any Affiliate of the
Company (each, a “Proceeding”) (other than any Proceeding initiated by or on
behalf of the Executive against the Company or any of its Affiliates (other than
any action to enforce the foregoing indemnification/advancement provisions) or
by or on behalf of the Company or any of its Affiliates against the Executive),
and to advance to the Executive such expenses incurred in connection with such a
Proceeding promptly upon written request and provision of appropriate
documentation associated with these expenses. Such request for advancement shall
include an undertaking by the Executive to repay the amount of such advance if
it shall ultimately be determined by a final court determination that he is not
entitled to be indemnified against such expenses.

15. Notices. Any notices provided for in this Agreement shall be in writing and
shall be effective when delivered in person or deposited in the United States
mail, postage prepaid, and addressed to the Executive at his last known address
on the books of the Company or, in the case of the Company, to it at its
principal place of business, attention of the Chairman of the Board, or to such
other address as either party may specify by notice to the other actually
received.

 

- 13 -



--------------------------------------------------------------------------------

The Executive acknowledges that the Company provided him with this Agreement by
the earlier of (i) the date of a formal offer of employment from the Company or
(ii) ten (10) business days before the Effective Date. The Executive
acknowledges that he has been and is hereby advised of his right to consult an
attorney before signing this Agreement.

IN WITNESS WHEREOF, this Agreement has been executed by the Company, by its duly
authorized representative, and by the Executive, as of the date first above
written.

 

THE EXECUTIVE:    THE COMPANY:

/s/ Ramiro Sanchez

   By:   

/s/ Orly Mishan

Ramiro Sanchez       Name: Orly Mishan       Title: Vice President   
Acknowledged and Agreed by:       PARENT:    By:   

/s/ Orly Mishan

      Name: Orly Mishan       Title: Vice President

 

- 14 -



--------------------------------------------------------------------------------

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment (the “Amendment”) to the Employment Agreement between Cerevel
Therapeutics, LLC (the “Company”) and Ramiro Sanchez (the “Executive”) dated
November 26, 2018 (the “Employment Agreement”) shall be effective as of
October 27, 2020 (the “Effective Date”).

1. Unless the context otherwise indicates, capitalized terms not otherwise
defined herein shall have the meanings given such terms in the Employment
Agreement.

2. From and after the Effective Date, all references to the Employment Agreement
shall refer to the Employment Agreement as amended by this Amendment.

3. The Employment Agreement is hereby amended as follows:

 

  a.

by deleting Section 5(b)(ii) in its entirety and replacing it with the
following: “an amount equal to the Target Bonus, if (and only if) such a
termination (i.e. a termination under Section 4(a)(v) or Section 4(b) or (c))
occurs during the Sale Event Period”

b. by adding to Section 5(b)(i), after the term “Severance Period” the words “,
and such Base Salary payments, together with any payment under Section 5(b)(ii),
if applicable, the “Severance Payments”);

c. by adding the following definitions to Section 7:

 

  i.

“Plan” shall mean the Cerevel Therapeutics Holdings, Inc. 2020 Equity Incentive
Plan, as may be amended from time to time, including any successor plan;

 

  ii.

“Sale Event” shall have the definition contained in the Plan;

 

  iii.

“Sale Event Period” shall mean the 12 months immediately following the
occurrence of the first event constituting a Sale Event.

4. Except as expressly amended herein, the Employment Agreement remains in full
effect.

5. All prior oral and written communications, commitments, alleged commitments
promises, alleged promises, agreements and alleged agreements by or between the
Company and the Executive with respect to the subject matter of this Amendment
are hereby merged into this Amendment; shall be of no force or effect; and shall
not be enforceable unless expressly set forth in this Amendment.

 

1



--------------------------------------------------------------------------------

6. This Amendment may be executed in any number of counterparts with the same
effect as if all parties hereto had signed the same document. All such
counterparts shall be construed together and shall constitute one instrument,
but in making proof hereof, it shall only be necessary to produce one such
counterpart. A facsimile or electronic copy of this Amendment and any signatures
hereon shall be considered for all purposes as an original.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, to be
effective on the Effective Date.

 

RAMIRO SANCHEZ

/s/ Ramiro Sanchez

CEREVEL THERAPEUTICS, LLC

/s/ Bryan Phillips

NAME: Bryan Phillips TITLE: Chief Legal Officer

 

2